EXHIBIT 10.8J

AMENDMENT AGREEMENT

This Amendment Agreement (the “Amendment”) is made as of the 14th day of
December, 2006 (the “Amendment Effective Date”), between SmithKline Beecham
Corporation, doing business as GlaxoSmithKline Corporation, a corporation of the
Commonwealth of Pennsylvania, having a place of business at One Franklin Plaza,
Philadelphia, Pennsylvania 19101 (“GSK”) and NPS Pharmaceuticals, Inc., a
corporation of the State of Delaware, having a place of business at Morris
Corporate Center 1, 300 Interpace Parkway, Parsippany, NJ 07054 (“NPS”).

WHEREAS, GSK and NPS previously entered into a Collaborative Research and
License Agreement effective November 1, 1993 (the “Original Agreement”) and
various amendments thereto (the “Subsequent Amendments”; the Original Agreement
and Subsequent Amendments collectively referred to herein as the “Agreement”);
and

WHEREAS, by letter dated December 9, 2003 (the “2003 Amendment”), the parties
further amended the Agreement to provide for, among other things, the
termination of the Agreement’s Research term and the identification of a total
of six (6) calcilytic Compounds from the Amino Alcohol Series (as defined below)
for which GSK desired to pursue Development, four of which were identified in
the 2003 Amendment and are set forth on Appendix One hereto,

WHEREAS, GSK may pursue Development of calcilytic Compounds from the Amino
Alcohol Series that are yet to be identified by GSK in addition to the Compounds
set forth on Appendix One (all such Compounds from the Amino Alcohol Series
referred to herein as the “Development Compounds”); and

WHEREAS, GSK and NPS now desire to enter into this Amendment to amend the
Agreement and 2003 Amendment and memorialize the terms upon which NPS will grant
to GSK the right and license to pursue Development of calcilytic Compounds in
addition to the Development Compounds;

NOW THEREFORE, GSK and NPS agree to amend the terms of the Agreement and 2003
Amendment as follows:

 

1. Capitalized terms used herein retain the meaning given them in the Agreement
unless otherwise stated. Except to the extent otherwise expressly provided
herein, the terms of the Agreement and 2003 Amendment shall remain in force and
effect.

 

2. The “Amino Alcohol Series” shall mean those Compounds set forth on Appendix
One and structurally related Compounds.

 

3. The definition of NPS Net Sales is hereby amended to include sales of
Compounds by NPS in accordance with Section 13.07 (set forth below), such sales
to occur upon termination of the Agreement in accordance with Section 12.08(c),
as amended herein.

 

4. For the avoidance of doubt, GSK has the right to select any number of
Development Compounds at any time during the term of the Agreement from the
Amino Alcohol Series, which will be subject to all the terms of the Agreement.

 

5. A nonrefundable, non-creditable of three millions U.S. Dollars ($3,000,000)
will be paid by GSK to NPS, upon receipt of an invoice from NPS, upon the
earlier to occur of either (a) December 31, 2006 or (b) Candidate Selection. For
purposes of this Paragraph 5, “Candidate Selection” will mean the date upon
which it is determined by GSK, in its sole discretion, that a Compound meets the
criteria applicable for Second Stage Development Studies. The applicable
milestone payment will be made within fifteen (15) business days of the date of
the invoice provided by NPS to GSK. If the applicable milestone achieved is
Candidate Selection, the GSK will give NPS prompt written notification of the
occurrence of Candidate Selection, but in no event will such notice be given to
NPS more than ten (10) business days after achievement of Candidate Selection.

 

6. The last sentence of Section 2 of the 2003 Amendment is hereby deleted and
deemed null and void. For the avoidance of doubt, the parties agree that the
scope of the licenses granted to GSK by NPS under Article 4 of the Agreement
includes, but is not limited to, GSK’s right to make, have made, use, sell,
offer for sale and import all Compounds, and is not restricted to any particular
chemical class of Compounds.



--------------------------------------------------------------------------------

7. Section 4 of the 2003 Amendment is hereby deleted and deemed null and void.
The Development Compounds shall be subject to the terms of the Agreement
including but not limited to the payment by GSK of milestones and royalties as
set forth in Article 5 and NPS’s rights of co-promotion as set forth in
Section 4.05 and Article 9. Notwithstanding the foregoing, and subject to the
milestone to be paid under Paragraph 5 of this Amendment, the parties
acknowledge and agree that the only remaining milestone payable with respect to
all of the Development Compounds is a one-time payment of five million U.S.
Dollars ($5,000,000) for the first of the Development Compounds for which an NDA
is filed with the FDA, such payment to be made in accordance with the applicable
terms of the Agreement.

 

8. Section 9 of the 2003 Amendment is hereby deleted and deemed null and void.
The parties agree that the scope of the licenses granted to GSK by NPS under
Article 4 of the Agreement include GSK’s right to make, have made, use, sell,
offer for sale and import all Compounds, without limitation. Any Compounds other
than the Development Compounds are subject to the terms of the Agreement
including but not limited to the payment of royalties as set forth in Article 5
and NPS’s rights of co-promotion as set forth in Section 4.05 and Article 9;
provided, that in lieu of the milestone payments described in Section 5.01 of
the Agreement, GSK will pay NPS the following payments upon achievement of the
applicable milestone, upon receipt by GSK of an invoice from NPS and within
thirty (30) days of the occurrence of such milestone with respect to a Compound
other than the Development Compounds:

 

Submission of an IND to the FDA

   U.S. $ 2,000,000

Acceptance of NDA filing for review by FDA

   U.S. $ 5,000,000

NDA Approval by the FDA

     U.S.$20,000,000

For the avoidance of doubt, the foregoing payments shall be payable only one
time with respect to the first such Compound that is not a Development Compound
to attain a milestone event, and no payment will be made for milestones that are
not achieved.

 

9. Section 12.08(c) of the Agreement is hereby deleted and deemed null and void
and will be replaced in its entirety by the following:

“NPS may terminate this Agreement upon ninety (90) days prior written notice to
GSK if no Compound is in Development or under commercialization by GSK for a
period of twelve (12) consecutive months. Upon receipt of such written notice,
GSK will have forty-five (45) days from the receipt of such notice to verify to
NPS that it either (i) is commercializing a Compound, (ii) has a Compound in
active Development or (iii) intends to have a Compound enter Development within
six (6) months. If GSK reasonably demonstrates such intent to the reasonable
satisfaction of NPS, there shall be no such termination.”

 

10. A new Section 13.07 is hereby added to the Agreement as follows:

“13.07 If this Agreement is terminated by NPS in accordance with
Section 12.08(c), then the following shall apply:

(a) All rights and licenses granted by NPS to GSK will terminate;

(b) All of NPS’s interest and rights in Patents, Research Information and
Know-How owned solely by NPS will fully revert to NPS;

(c) GSK will assign promptly to NPS all regulatory filings and regulatory
approvals and all data, materials and information supporting such regulatory
approvals, owned by GSK that relate solely to a Compound, or if such assignment
is not legally permissible, grant NPS the right to access, use and
cross-reference such filings, approvals and data;

 

2



--------------------------------------------------------------------------------

(d) GSK will grant to NPS a non-exclusive right and license to use Patents owned
solely by GSK, and GSK’s interests in Patents owned jointly by GSK and NPS,
solely related to Compounds and necessary to develop, manufacture or
commercialize a Compound, and

(e) NPS will assume complete responsibility for the preparation, filing,
prosecution and maintenance of all Patents owned solely by NPS, and all costs
associated therewith in a prompt manner. NPS may request that GSK provide such
reasonable assistance as is necessary to NPS in such efforts and GSK shall be
entitled to reimbursement for any and all costs incurred by GSK in such efforts.

Upon termination of the Agreement in accordance with Section 12.08(c), and in
consideration for the transfer of rights to NPS under Section 13.07, if NPS
subsequently commercializes a Compound previously under Development by GSK, NPS
will pay to GSK a royalty of five percent (5%) of worldwide NPS Net Sales of the
Compound billed or invoiced by NPS or its Affiliates or licensees, in accordance
with Section 18.07 of this Agreement. Royalties would be payable on a
country-by-country basis, commencing upon the launch of such Compound in such
country by NPS, its Affiliates or a permitted licensee, until the later of
either (a) ten (10) years from the date of first launch of such Compound in such
country, or (b) the expiration, or invalidation by a court or other legal or
administrative tribunal from which no appeal is or can be taken of the last
Patent in such country which contains a valid and unexpired claim covering the
sale of such Compound.”

 

11. A new Section 13.08 is hereby added to the Agreement as follows:

“If after the termination of the Agreement pursuant to Section 12.08(c), and the
subsequent transfer of rights to NPS as set forth in Section 13.07, NPS desires
to sell or offer for sale in the Territory a Compound abandoned by GSK, then NPS
will give GSK written notice of such desire, and GSK will have an exclusive
right of first negotiation to obtain such rights on an exclusive basis. Such
written notification will include all relevant data and information required to
enable GSK to make an informed decision. With ninety (90) days of GSK’s receipt
of NPS’s written notice, GSK shall notify NPS whether it desires to pursue an
exclusive arrangement for such rights. If GSK so notifies NPS, then GSK shall
have, for a period of sixty (60) days thereafter (the “Negotiation Period”) the
exclusive right to negotiate the terms of such exclusive arrangement. If no
agreement is reached within the Negotiation Period, then NPS shall not, within
the three (3) month period thereafter, offer to, or accept from any third party,
any terms that are less favorable on the whole to NPS than the last terms
offered by GSK without first offering such terms to GSK. Thereafter, NPS may
pursue discussions with third parties with respect to such commercialization
rights.”

 

12. The last sentence of Section 15.01(b) of the Agreement is hereby deleted in
its entirety.

 

13. Section 15.03 of the Agreement is hereby amended to read as follows:

“15.03 (a) Each party shall promptly notify the other upon the making,
conceiving or reducing to practice of any invention or discovery referred to in
Section 15.02. With respect to any such invention, GSK shall have the first
right, using in-house or outside legal counsel selected at GSK’s sole
discretion, to prepare, file, prosecute, maintain and extend patent applications
and patents concerning all such inventions and discoveries, whether owned in
whole by GSK or NPS, or jointly by GSK and NPS in countries of GSK’s choice
throughout with appropriate credit to NPS representatives, including the naming
of such parties as inventors where appropriate and in accordance with the
relevant legal requirements, for which GSK shall bear the costs relating to such
activities which occur at GSK’s request or direction. GSK may request that NPS
provide such reasonable assistance as is necessary to GSK in such efforts and
NPS shall be entitled to reimbursement for any and all costs incurred by NPS in
such efforts after the Amendment Effective Date.

(b) If GSK, prior or subsequent to filing certain patent applications on any
inventions or discoveries which are owned in whole or in part by NPS, elects not
to file, prosecute or maintain such patent applications or ensuing patents or
certain claims encompassed by such patent applications or ensuing patents in any
country of the Territory, GSK shall give NPS notice thereof within a reasonable
period prior to allowing such patent applications or patents or such certain
claims encompassed by such patent applications or patents to lapse or become
abandoned or unenforceable, and NPS shall thereafter have the right, at its sole
expense, to prepare, file, prosecute and maintain patent applications and
patents or divisional applications related to such certain

claims encompassed by such patent applications or patents concerning all such
inventions and discoveries in countries of its choice throughout the world.

 

3



--------------------------------------------------------------------------------

(c) The party filing patent applications for jointly owned inventions and
discoveries shall do so in the name of and on behalf of both GSK and NPS. Each
of NPS and GSK shall hold all information it presently knows or acquires under
this Paragraph 15.03 which is related to all such patents and patent
applications as confidential subject to the provisions of Article 14.

(d) In furtherance of this Section 15.03, for so long as GSK is the party
responsible for preparing, filing, prosecuting, maintaining and extending
patents and patent applications in the Territory, if NPS receives any
communications from any patent office in the Territory, it will promptly inform
GSK of such communication or provide such communication to GSK.”

 

14. Section 15.06, as set forth in the 2003 Amendment, is hereby amended to read
as follows:

“15.06 Beginning on the Amendment Effective Date, NPS and GSK shall meet at
least once each calendar year to review the status of all Patents being
prosecuted by either NPS or GSK. In addition, NPS shall adhere to the
publication review provisions set forth in Section 14.07 in order to permit GSK
to protect any confidential or potentially patentable information that may be
contained therein.”

 

15. For the avoidance of doubt, the term “Development” as used herein has the
meaning ascribed to it in the 2003 Amendment, and includes First Stage
Development or Second Stage Development.

 

16. Any conflicts between this Amendment and the 2003 Amendment will be resolved
in favor of this Amendment.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized officers or representatives.

 

SmithKline Beecham Corporation       NPS Pharmaceuticals, Inc. (d/b/a
GlaxoSmithKline)     By:  

/s/ DONALD PARMAN

    By:  

/s/ N. ANTHONY COLES

Title:   Vice President and Secretary     Title:   President & CEO

 

4